DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The abstract of the disclosure is objected to because it contains phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.  The phrase “The disclosure relates to” in line 1 should be removed.  See MPEP § 608.01(b).
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Regarding claim 1, line 3: the limitation “each pallet” should be “each of the pallets” to have proper antecedent basis.
Regarding claim 2, line 3: the limitation “a current pallet” should be “a current pallet of the pallets” to have proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 10, line 3: the limitation “the rotational actuator” has a lack of antecedent basis rendering the claim indefinite.  It appears claim 10 should be dependent upon claim 9.
Regarding claim 17, line 2: the limitation “the queued part” has a lack of antecedent basis rendering the claim indefinite.  It appears the limitation should be “the part”.
Allowable Subject Matter
Claims 11-16 and 18-20 are allowed.
Claims 1-9 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
Claims 10 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, Janek (US Patent 5,809,906) is considered the closest prior art and discloses a system for changing location pins on a pallet for an assembly line, comprising: 
a plurality of pallets (fig 7), each pallet including at least a first socket (one of P’) configured to receive a location pin (35) and a second socket (another of P’) configured to receive the location pin. 
The primary reason for the indication of allowable subject matter of claim 1 is the inclusion of a pin changing unit located between a top assembly line and a lower return 
Regarding claim 11, Janek (US Patent 5,809,906) is considered the closest prior art and discloses a method of changing location pins (35) on a pallet (fig 7) for an assembly line.
The primary reason for the indication of allowable subject matter of claim 11 is the inclusion of receiving the pallet at a pin changing unit located on a return line of the assembly line; extending an alignment rod through an alignment opening of the pallet to align the pallet with the pin changing unit; determining a target pin location for the pallet based on a part to be received on the pallet; determining, via an optical sensor, whether the pallet includes a location pin at the target pin location; and retracting the alignment rod to release the pallet from the pin changing unit in response to determining that the pallet includes the location pin at the pin location in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Regarding claim 18, Janek (US Patent 5,809,906) is considered the closest prior art and discloses an apparatus for changing location pins (35) on a pallet (fig 7) for an assembly line. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/           Examiner, Art Unit 3651
3/24/2022